759 F.2d 1566
Barbara GUERRUCCI and Enzo Guerrucci, as Next Friends ofLawrence and Jennifer Guerrucci, Plaintiffs-Appellants,v.STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Defendant-Appellee.
No. 84-8587.
United States Court of Appeals,Eleventh Circuit.
May 13, 1985.

Kenneth J. Rajotte, Atlanta, Ga., for plaintiffs-appellants.
Dean S. Daskal, Atlanta, Ga., for defendant-appellee.
Appeal from the United States District Court for the Northern District of Georgia.
Before RONEY and HILL, Circuit Judges, and PITTMAN*, District Judge.
PER CURIAM:


1
The facts of this case are undisputed.   The appellants held an automobile insurance policy issued by the appellee State Farm Mutual Automobile Insurance Company (State Farm).   The policy was in effect prior to and at the time of the passage of the Georgia Motor Vehicle Accident Reparations Act (Georgia No-Fault Law), OCGA § 33-34-1, et seq.   Prior to the effective date of the Act, the appellee mailed to the appellants a card entitled "Statement of Coverages as of March 1, 1975 (149)."   On December 13, 1974, the appellant Enzo Guerrucci signed the card, rejecting all optional coverage (a copy of the card as executed by Mr. Guerrucci is attached as Appendix "A").   In June, 1976, appellant Enzo Guerrucci's wife and two children sustained serious bodily injuries in an automobile accident.   The insurance policy was in full force and effect at that time.   Appellants sought retroactive increase of personal injury protection (PIP) benefits.   State Farm refused to extend the maximum PIP benefits.   There is no question or issue about the basic coverage required by law of $5,000.00.


2
The question before this court is whether the district court erred in holding that the card provided by State Farm met the requirements of the Georgia No-Fault Law, OCGA § 33-34-5(c).


3
The appellants contend that the card does not meet those requirements.   Under  Wiard v. Phoenix Insurance Co., 251 Ga. 698, 310 S.E.2d 221 (1983), State Farm was required to provide "a document containing (1) written information clearly stating the optional No-Fault PIP coverage and the optional No-Fault vehicle damage coverage, and (2) a means for the insured to make a written acceptance or rejection of each." Id. at 700, 310 S.E.2d at 223.   The appellants argue that State Farm's card did not meet the second of those requirements.   They argue that the document must provide means by which the insured can make two separate written expressions of rejection--one for the personal injury coverage and one for the vehicle damage coverage.


4
The court finds the appellants' argument to be without merit.   Subsequent to  Wiard, King v. State Farm Mutual Automobile Insurance Co., 169 Ga.App. 651, 314 S.E.2d 486 (1984), considered the same optional coverage selection card of State Farm that is before this court and held its selection card meets the requirements of OCGA § 33-34-5(c).   The order of the district court granting summary judgment in favor of State Farm is therefore AFFIRMED.


5
APPENDIX A
     NOTE--Some parts of this form are wider than one screen.  To view
     material that exceeds the width of this screen, use the right arrow
     key.  To return to the original screen, use the left arrow key.
                                             Front
-----------------------------------------------------------------------------------------------
STATEMENT OF COVERAGES AS OF MARCH 1, 1975
          If Policy is in Effect As Of T _ Date
NAMED OF INSURED: GUERRUCCI ENZO                                                    625112911
                                                                                 00 GEOR
            -------------------------
            POLICY NUMBER                                                      AGENT
            6251 129-808-11                                                    JAMES L SMITH
                                                                                 1188
            ------------------------------------------------------------
            Year & MAKE                                                        COVERAGE - SEE
                                                                                 EXPLANATION ON
                                                                                 REVERSE
            65 CHEV                                                            A B P1 C H U
            -----------------------------------------------------------------


6
The minimum coverage requirements of the GEORGIA MOTOR VEHICLE ACCIDENT REPARATIONS ACT


7
(commonly known as the NO FAULT LAW) have been automatically provided in your policy as shown


8
in the coverage block above. SEE BROCHURE FOR EXPLANTION OF CHANGES. Additional coverage can


9
be obtained by completing this form.


10
This form must be COMPLETED, SIGNED & RETURNED by: DEC. 20. 1974


11
-----------------------------------------------------------------------------------------------
OPTIONAL COVERAGE OFFER                  IF YOU   REJECTION OF COVERAGE
                                           WANT
                                         TO ADD
                                           ANY
A choice of additional limits is         PHYSIC-  I UNDERSTAND THAT ACCEPTANCE
  available under the Personal Injury      AL       OF ANY OPTIONAL P COVERAGE
  Protection
                                         DAMAGE   CONSTITUTES THE REJECTION OF
                                                    ALL OTHER COVERAGE# OPTIONS
                                                    EXCEPT THE
Coverage (P).  If you want to purchase    COVERA-  $5,000 BASIC P LIMIT WHICH
  additional limits, please mark your      GE       UNDER THE LAW CANNOT BE
                                                    REJECTED
                                         OR CHA-  I FURTHER UNDERSTAND THAT
                                           NGE      PHYSICAL DAMAGE COVERAGE
                                                    OPTIONS
choice of limits below, sign, remove       ANY    INCLUDING LOSS OF USE, WERE
  this portion from the identification              OFFERED TO ME I WISH TO
                                                    RETAIN MY
                                         PHYSIC-  PRESENT PHYSICAL DAMAGE
                                           AL       COVERAGE COVERAGES (IF ANY)
                                                    AND REJECT
cards, and return.                       DAMAGE   ALL OTHER PHYSICAL DAMAGE
                                                    COVERAGE OPTIONS UNLESS I
                                                    HAVE CHECKED
                                         COVERA-  THE BLOCK IMMEDIATELY TO THE
                                           GE       LEFT.
           OPTIONAL     P2    P3    P4    MARK        21-13-74
  COVERAGE                                 HERE.
                                                  -----------------------------
         TOTAL         $10-  $26-  $50-                DATE
  AGGREGATE LIMIT        ,-    ,-    ,-
                         0-    0-    0-
                         00    00    00
          (Includes
  P1 Benefits)
TO ASSURE ACCURACY
  MARK
OVER THE X IN THE BOX
OF YOUR CHOICE LIKE                               X /s/ (signature)
  THIS . . . X
                                                  -----------------------------
                                                            SIGNATURE
                                                               10


12
                                     Back
-------------------------------------------------------------------------------
HOW TO IDENTIFY YOUR COVERAGES
A     -Bodily Injury Liability          G  -Deductible Collision
B     -Property Damage Liability        K  -Deductible Combined Additional
                                             Coverage*
C     -Medical Payments                 L  -Deductible Comprehensive and
                                             Collision*
P     -Personal Injury Protection       M  -Emergency Road Service
D     -Comprehensive or Deductible      R  -Rental Reimbursement
        Comprehensive
E     -Fire, Wind, and Theft            U  -Uninsured Motor Vehicle
F     -80% Collision                    S  -Auto Death Indemnity and Specific
                                             Disability


13
* Applies only to AUTOMOBILE INSURANCE PLAN



*
 Honorable Virgil Pittman, U.S. District Judge for the Southern District of Alabama, sitting by designation